Citation Nr: 1332913	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to additional compensation based upon a dependent parent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from February 1984 to February 1987 and August 1987 to August 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's mother's eligibility to be the Veteran's dependent. 

A hearing was held before a Veterans Law Judge (VLJ) at the Regional Office (RO) in August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

At his hearing the Veteran states that due to schizophrenia his mother, C. J., is housed at a home care facility which also provides her food and basic needs.  The Veteran asserts that he is entitled to an additional allowance for his mother as she is dependent upon himself and his wife for expenses exceeding her monthly benefits from the Social Security Administration (SSA).  Specifically, the Veteran contends that he spends an excessive amount of money for various expenses to include medications, travel expenses, clothing, and personal hygiene products.  Specifically, he states that his mother's residual income after she paid her rent is only $57.00.  

The RO has denied the claim as the evidence of record does not show that his mother is dependent on him for reasonable maintenance.  The RO is basing its decision on Social Security Administration records and the Veteran's Statement of Dependency of Parents, VA Form 21-509.  It indicated that his mother lived at a home care facility, and that her sole source of income was Social Security benefits.  

Pursuant to VA regulations, dependency of a parent who resides in a foreign country will be determined on the facts in each individual case under the principles outlined in 38 C.F.R. § 3.250(b).  38 C.F.R. § 3.250(a)(3).  Such principles hold that dependency exists if the mother of the veteran does not have an income sufficient to provide "reasonable maintenance."  38 C.F.R. § 3.250(b). 

In the December 2007 application for benefits, the Veteran reported that his mother was residing at the Carriage House of Florence .  He stated that it cost him $65.00 to take care of her personal needs such as clothing and hair products.  With this letter, the Veteran also submitted a statement from the Administrator of the Carriage House of Florence who reported that C.J.'s monthly rent was $1053.00.  Her monthly personal needs expenses were $53.00.  C.J. received an SSI check of $623.00 and Optional State supplementation (OSS) check of $483.00.  The Veteran also submitted an uncompleted VA Form 21-509 ("Statement of Dependency of Parent(s)") 

In March 2008, the Veteran submitted another partially completed VA Form 21-509 in which he lists C. J.'s monthly and yearly calculated expenses.  He listed his mother's monthly income as $483.00 (yearly $5,796.00).  For the most part, he left the remaining questions on this form unanswered.  This form was not signed by the Veteran or his mother.  

A January 2010 SSA Inquiry shows that C.J. received a monthly gross payable amount of $674.03.

In February 2010, the Veteran reported that his mother's income was $674.00 per month.  He indicated that she paid $617.00 per month for housing, food, and utilities.  He added that the remaining $57.00 was for medications.  Her personal needs such as clothing, shoes, hygiene, and miscellaneous items were purchased by him.  Along with this letter, he submitted a photo-copied letter from the Carriage House which indicated that C. J. received a monthly income of $674.00.  Her rent was reportedly $617.00.  It further stated that her personal needs were $57.00, of which, she paid her medicine bill.  

However, in June 2010, the RO received a letter from the Carriage House which indicated that her income consisted of $674.00 from SSI and $483.00 from OSS.  Her monthly room rent was $1100.00, which left only $57.00 for her personal needs.

The Veteran submitted another VA Form 21-509 in July 2010 in which he lists C. J.'s monthly and yearly calculated expenses.  He listed his mother's income for the previous month as $1157.00 ($13,884.00 yearly).  He indicated that her expenses were $125.00 to $150.00 per month.  This included clothing and personal care items.  

Since the Veteran's mother's income exceeds the monthly amounts stated 38 C.F.R. § 3.250(a)(1), dependency will be determined on the facts in the individual case under the principles outlined in 38 C.F.R. § 3.250(b).  Dependency will be help to exist if the Veteran's mother does not have an income sufficient to provide for her reasonable maintenance.  "Reasonable maintenance" includes housing, food, clothing, medical care, as well as items beyond the bare necessities.  "Reasonable maintenance" also includes other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the Veteran's mother's reasonable mode of life. 

In this case, the Board does not have a clear picture of his mother's monthly expenses due to the discrepancies that have been reported over the years.  He has not clearly itemized his mother's additional expenses.  The Board observes that there is no objective support for the amounts listed on the July 2010 VA Form 21-509.  The Board finds that further itemization and documentation are  needed to corroborate C.J.'s monthly expenses.  At his hearing, he reported additional expenses that included transportation expenses, doctor check-ups, medication bills, personal care products, clothing, etc.  Since the Veteran has not yet submitted supporting documentation, such as medical bills and receipts for transportation, clothing, etc..., the Board concludes that a remand is necessary to allow the Veteran such opportunity. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he itemize and provide supporting documentation for his mother's monthly expenses, including medical bills, food, clothing, social activities, transportation, personal care items, insurance (life and other), additional caregiver costs.  The Veteran should be informed that he might submit copies (or originals) of bills, receipts, letters, or other documentation that might verify the expenses he reports. 

2.  After the Veteran has been provided a reasonable opportunity to submit supporting documentation, review the expanded record and determine if he has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


